DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke et al. (US 20150351672).
Regarding Claim 1, Vanslyke discloses a method of operating an analyte sensor system using sensor electronics (Systems and methods disclosed here provide ways to discriminate fault types encountered in analyte sensors and systems and further provide ways to process such discriminated faults responsively based on sensor [Abstract]; The sensor measures the concentration of a given analyte within the body, e.g., glucose, and generates a raw signal that is generated by electronics associated with the sensor [0005]), applying a bias voltage change to an analyte sensor bias voltage (a potentiostat 20 is shown, which is operatively connected to an electrode system and provides a voltage to the electrodes, which biases the sensor to enable measurement of a current value indicative of the analyte concentration in the host [0157]); measuring a current value (an electrode to monitor the current change in either the co-reactant or the product to determine glucose concentration [0085]) for each of a plurality of time periods (The terms broadly encompass a plurality of time spaced data points from a substantially continuous glucose sensor, which comprises individual measurements taken at time intervals ranging from fractions of a second up to, e.g., 1, 2, or 5 minutes or longer [0073]); for the plurality of time periods (Extended durations may include time periods exceeding 12 hours. In some embodiments, the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms. [0335]) determining an estimated impedance using the current values (…the discrimination analysis, besides that of the received raw analyte (e.g., glucose) electrode signal. Such other signals include those relating to temperature of the sensor and associated electronics, impedance of the sensor [0187]); determining a characteristic of the analyte sensor (…depending on the signal characteristics and/or clinical context, a fault may be discriminated [0203]); receiving from the analyte sensor a signal indicative of an analyte concentration (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change. [0420]); determining an estimated impedance using the current values the received signal (The discriminating may include determining if the received signal or the received data matches or meets a predetermined criterion [0016]).  
However, Vanslyke does not disclose measuring a current value for each of a plurality of time periods after application of the bias voltage change.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate measuring a current value after application of the bias voltage change to avoid/reduce errors and improve accuracy.

Regarding Claim 2, Vanslyke discloses the claimed invention as discussed in claim 1.  
Vanslyke discloses measuring the current includes integrating a charge over each of the specified time periods (In one example, a raw data stream measured in counts is directly related to a voltage (e.g., converted by an A/D converter), which is directly related to current from the working electrode [0081]).  

Regarding Claim 5, Vanslyke discloses the claimed invention as discussed in claim 1.
Vanslyke discloses determining a characteristic of the analyte sensor (As noted above, dip-and-recover faults are characteristic of recently implanted sensors due to physiological early wound responses. Thus, in one exemplary implementation, and referring to the flowchart 344 of FIG. 26, the time since implant may be used as a signal analysis criterion in fault discrimination. For example, if signal analysis indicates that the time since implant is between, e.g., two and six hours [0391]) includes determining an analyte concentration (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change [0420]).

 	Regarding Claim 6, Vanslyke discloses the claimed invention as discussed in claim 5.
Vanslyke discloses sensor drift (this drift need not adversely affect the accuracy of a sensor, for example, because a sensor can be calibrated and re-calibrated and/or the drift [0188]).  
Regarding Claim 7, the claimed invention as discussed in claim 1.
Vanslyke discloses determining a characteristic of the analyte sensor (As noted above, dip-and-recover faults are characteristic of recently implanted sensors due to physiological early wound responses. Thus, in one exemplary implementation, and referring to the flowchart 344 of FIG. 26, the time since implant may be used as a signal analysis criterion in fault discrimination. For example, if signal analysis indicates that the time since implant is between, e.g., two and six hours [0391])  includes determining a level of damage or defect of the sensor (It is contemplated that the ratio between the thickness of the Ag/AgCl layer and the thickness of an insulator (e.g., polyurethane or polyimide) layer can be controlled, so as to allow for a certain error margin (e.g., an error margin resulting from the etching process) that would not result in a defective sensor (e.g., due to a defect resulting from an etching process that cuts into a depth more than intended [0148]).  
Regarding Claim 8, the claimed invention as discussed in claim 1. 
Vanslyke discloses determining a compensation for the sensor (In another implementation of the second step of matching template to data, the expected sensor response may be shifted in time to compensate for acceptable manufacturing, operational, and physiological variations [0430]).  
Regarding Claim 9, the claimed invention as discussed in claim 1. 
Vanslyke discloses a bias voltage includes (When insufficient oxygen is available for the counter electrode, the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage such as described in more detail below [0316]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, and further in view of Bohm et al. (US 20120262298), hereinafter referred to as ‘Bohm’ and Estes et al. (US 20130245981), hereinafter referred to as ‘Estes’.

Regarding Claim 3, Vanslyke discloses the claimed invention as discussed in claim 1.  
Vanslyke discloses determining an impedance (an impedance measurement between the working electrode and an external electrode may be employed to measure increase in electrochemical impedance between the physiological environment and the working electrode [0286]), using the determined currents for the plurality of time periods (Extended durations may include time periods exceeding 12 hours. In some embodiments, the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms [0335]), and determining the impedance based on the fitted curve.  
However, Vanslyke does not disclose fitting a curve.
Nevertheless, Bohm discloses fitting a curve (A sensitivity profile or curve can then be fitted to the data points. If the curve fit is determined to be satisfactory (e.g., if the standard deviation of the generated data points is less a certain threshold), then the sensor sensitivity profile or curve may be judged to have passed a quality control and suitable for release [0280]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate the fitting of a curve for the benefit of estimating a relationship between data values and to improve the accuracy of the system.

Regarding Claim 4, Vanslyke discloses the claimed invention as discussed in claim 1.  
However, Vanslyke does not disclose fitting an exponential curve and the exponential curve accounts for the impact of double-layer capacitance.
Nevertheless, Bohm discloses fitting an exponential curve (The curve may be formed by any of a variety of curve fitting techniques, such as, …exponential function, [0282]), the impact of double-layer capacitance (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).
However, Bohm does not disclose the measured current response. 
Nevertheless, Estes discloses a measured current response (The response signal (e.g., in units of current) can then be measured in step 1004 and analyzed in step 1006 to determine an impedance at the given frequency [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate the fitting of an exponential curve for the benefit of determining the weights associated with each component thereby improving the accuracy of the system and method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate a double-layer capacitance of a sensor membrane for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, Bohm, and in further view of Estes to incorporate the fitting of a measured current response for the benefit of determining an impedance at the given frequency and to improve the accuracy of the system and method.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, and in further view of Estes.

Regarding Claim 10, Vanslyke discloses an analyte sensor system comprising: an analyte configured to provide a sensor signal indicative of an analyte concentration level; and sensor electronics coupled to the analyte sensor (In a ninth aspect, an electronic device is provided for monitoring data associated with a physiological condition, including: a continuous analyte sensor, where the continuous analyte sensor is configured to substantially continuously measure the concentration of analyte in the host, and to provide continuous sensor data associated with the analyte concentration in the host; and a processor module configured to perform a method substantially as shown and/or described the specifications and/or drawings. The analyte may be glucose [0022]), a plurality of respective time periods (the terms broadly encompass a plurality of time spaced data points from a substantially continuous glucose sensor, which comprises individual measurements taken at time intervals ranging from fractions of a second up to, e.g., 1, 2, or 5 minutes or longer. In another example, the raw data stream includes an integrated digital value, wherein the data includes one or more data points representative of the glucose sensor signal averaged over a time period [0074]), the bias voltage (…the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage [0316]), determine an estimated impedance (an impedance measurement between the working electrode and an external electrode may be employed to measure increase in electrochemical impedance between the physiological environment and the working electrode [0286]), receive a signal indicative of an analyte concentration from the analyte sensor, and determine an estimated analyte concentration level based upon the received signal (The sensor measures the concentration of a given analyte within the body, e.g., glucose, and generates a raw signal that is generated by electronics associated with the sensor [0005])
However, Vanslyke does not disclose measuring a current value for each of a plurality of time periods after application of the bias voltage change, measuring a plurality of current response levels, using the plurality of current response levels.
Nevertheless, Estes discloses measure a plurality of current response levels, using the plurality of current response levels (The response signal (e.g., in units of current) can then be measured in step 1004 and analyzed in step 1006 to determine an impedance at the given frequency [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate measuring a current value after application of the bias voltage change to avoid/reduce errors and improve accuracy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Estes to incorporate measuring a plurality of current response levels for the benefit of determining an impedance at the given frequency and to improve the accuracy of the system and method.

	Regarding Claim 11, Vanslyke and Estes disclose the claimed invention as discussed in claim 10, including the analyte sensor system. 
	Vanslyke discloses the plurality of respective time periods (The terms broadly encompass a plurality of time spaced data points from a substantially continuous glucose sensor, which comprises individual measurements taken at time intervals ranging from fractions of a second up to, e.g., 1, 2, or 5 minutes or longer [0073]). 

However, Vanslyke does not disclose measuring a plurality of current response levels.
Nevertheless, Estes discloses measuring a plurality of current response levels (The response signal (e.g., in units of current) can then be measured in step 1004 and analyzed in step 1006 to determine an impedance at the given frequency [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Estes to incorporate measuring a plurality of current response levels for the benefit of determining a plurality of impedances at the given frequency and to improve the accuracy of the system and method.

Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, Estes and further in view of Bohm.

Regarding Claim 12, Vanslyke and Estes disclose the claimed invention as discussed in claim 10, including the analyte sensor system.

Vanslyke discloses determining an estimated impedance includes (an impedance measurement between the working electrode and an external electrode may be employed to measure increase in electrochemical impedance between the physiological environment and the working electrode [0286]).
However, the combination does not disclose fitting a curve.
Nevertheless, Bohm discloses fitting a curve (The curve may be formed by any of a variety of curve fitting techniques, such as, for example, …exponential function, [0282]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke and Estes, in further view of Bohm to incorporate the fitting of a curve for the benefit of estimating a relationship between data values and to improve the accuracy of the system.

Regarding Claim 13, Vanslyke and Estes disclose the claimed invention as discussed in claim 12, including the analyte sensor system.
However, the combination does not disclose fitting the curve includes fitting an exponential curve and the impact of double-layer capacitance.
Nevertheless, Bohm discloses fitting the curve includes fitting an exponential curve (The curve may be formed by any of a variety of curve fitting techniques, such as, for example, …exponential function, [0282]), the impact of double-layer capacitance (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke and Estes, in further view of Bohm to incorporate the fitting of an exponential curve for the benefit of determining the weights associated with each component thereby improving the accuracy of the system and method.

Regarding Claim 14, Vanslyke and Estes disclose the claimed invention as discussed in claim 10, including the analyte sensor system.
However, the combination does not disclose determining sensor sensitivity.
Nevertheless, Bohm discloses determining sensor sensitivity (…in continuous analyte sensors, calibration can be updated or recalibrated (at the factory, in real time and/or retrospectively) over time as changes in the relationship between the sensor data and reference data occur, for example, due to changes in sensitivity [0151]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke and Estes, in further view of Bohm to determine sensor sensitivity for the benefit of quality control and to improve the accuracy of the system.

Regarding Claim 15, Vanslyke and Estes disclose the claimed invention as discussed in claim 14, including the analyte sensor system.
Vanslyke discloses determining a sensor compensation (In another implementation of the second step of matching template to data, the expected sensor response may be shifted in time to compensate for acceptable manufacturing, operational, and physiological variations [0430]) based on the estimated impedance.  
Regarding Claim 16, Vanslyke and Estes disclose the claimed invention as discussed in claim 10, including the analyte sensor system.
However, the combination does not disclose a double-layer membrane capacitance of the sensor and the plurality of current response levels.
Nevertheless, Bohm discloses disclose a double-layer membrane capacitance of the sensor membrane (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).
However, Bohm does not disclose the plurality of current response levels.
Nevertheless, Estes does disclose the plurality of current response levels (The response signal (e.g., in units of current) can then be measured in step 1004 and analyzed in step 1006 to determine an impedance at the given frequency [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Estes to incorporate a plurality of current response levels for the benefit of determining an impedance at the given frequency and to improve the accuracy of the system and method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke and Estes, in further view of Bohm, to incorporate a double-layer membrane capacitance of the sensor for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, and further in view of Bohm.

	Regarding Claim 17, Vanslyke discloses a method of operating an analyte sensor system using sensor electronics to correct for an error (The systems and methods thus employ clinical context in detecting and/or responding to errors or faults associated with an analyte sensor system, and discriminating the type of fault, [Abstract]), applying a change to an analyte sensor bias voltage; a plurality of time periods (Extended durations may include time periods exceeding 12 hours. In some embodiments, the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms [0335]); determining a current at the time of the bias voltage change (When insufficient oxygen is available for the counter electrode, the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage such as described in more detail below [0316]) for the plurality of time periods (Extended durations may include time periods exceeding 12 hours. In some embodiments, the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms [0335]); determining an estimated impedance using the determined current at the time of the bias voltage change (the discrimination analysis, besides that of the received raw analyte (e.g., glucose) electrode signal. Such other signals include those relating to temperature of the sensor and associated electronics, impedance of the sensor [0187]); determining a characteristic of the analyte sensor using the estimated impedance(depending on the signal characteristics and/or clinical context, a fault may be discriminated [0203]); receiving from the analyte sensor a signal indicative of an analyte concentration ; and determining an estimated analyte concentration level (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change [0420]).
	However, Vanslyke does not disclose measuring a current value after application of the bias voltage change and a double-layer capacitance of a sensor membrane.
	Nevertheless, Bohm discloses a double-layer capacitance of a sensor membrane (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate measuring a current value after application of the bias voltage change to avoid/reduce errors and improve accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, and in view of Bohm to incorporate a double-layer capacitance of a sensor membrane for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.

Regarding Claim 18, Vanslyke and Bohm disclose the claimed invention as discussed in claim 17.
	Vanslyke discloses the plurality of time periods (Extended durations may include time periods exceeding 12 hours. In some embodiments, the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms. [0335]).
However, Vanslyke does not disclose comprising fitting the current values.
Nevertheless, Bohm discloses fitting the current values for the plurality of time periods to an exponential curve (The curve may be formed by any of a variety of curve fitting techniques, such as, for example, …exponential function, [0282]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate the fitting of a curve for the benefit of estimating a relationship between data values and to improve the accuracy of the system.

Regarding Claim 19, Vanslyke and Bohm disclose the claimed invention as discussed in claim 17.
Vanslyke discloses determining the characteristic of the analyte sensor (depending on the signal characteristics and/or clinical context, a fault may be discriminated [0203]).
However, Vanslyke does not disclose determining a sensor sensitivity.
Nevertheless, Bohm discloses determining a sensor sensitivity (A sensitivity profile or curve can then be fitted to the data points. If the curve fit is determined to be satisfactory (e.g., if the standard deviation of the generated data points is less a certain threshold), then the sensor sensitivity profile or curve may be judged to have passed a quality control and suitable for release. [0280]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to determine sensor sensitivity for the benefit of quality control and to improve the accuracy of the system.

Regarding Claim 20, Vanslyke and Bohm disclose the claimed invention as discussed in claim 19.
Vanslyke discloses drift (this drift need not adversely affect the accuracy of a sensor, for example, because a sensor can be calibrated and re-calibrated and/or the drift [0188]), plurality of time periods (Extended durations may include time periods exceeding 12 hours. In some embodiments, the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms. [0335]), to determine the current (…the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time. [0112]), determining the estimated impedance (an impedance measurement between the working electrode and an external electrode may be employed to measure increase in electrochemical impedance between the physiological environment and the working electrode. [0286]) based on the current at the second time, 62determining the characteristic (depending on the signal characteristics and/or clinical context, a fault may be discriminated [0203]).
However, Vanslyke does not disclose a second time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate a second time to avoid/reduce errors and improve accuracy.

Claim 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, and further in view of Bohm.

Regarding Claim 21, Vanslyke discloses an analyte sensor system comprising: and configured to generate a sensor signal indicative of an analyte concentration level (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change. [0420]); and sensor electronics coupled to the analyte sensor (In a ninth aspect, an electronic device is provided for monitoring data associated with a physiological condition, including: a continuous analyte sensor, where the continuous analyte sensor is configured to substantially continuously measure the concentration of analyte in the host, and to provide continuous sensor data associated with the analyte concentration in the host; and a processor module configured to perform a method substantially as shown and/or described the specifications and/or drawings. The analyte may be glucose. [0022]): apply a change to an analyte sensor bias voltage (When insufficient oxygen is available for the counter electrode, the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage such as described in more detail below [0316]); a plurality of time periods (…the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time [0112]); determine an estimated impedance (the discrimination analysis, besides that of the received raw analyte (e.g., glucose) electrode signal. Such other signals include those relating to temperature of the sensor and associated electronics, impedance of the sensor [0187]); determine a characteristic of the analyte sensor using the estimated impedance (the discrimination analysis, besides that of the received raw analyte (e.g., glucose) electrode signal. Such other signals include those relating to temperature of the sensor and associated electronics, impedance of the sensor [0187]); receive from the analyte sensor a signal indicative of an analyte concentration (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change [0420]); and determine an estimated analyte concentration level using the determined characteristic of the analyte sensor and the received signal (depending on the signal characteristics and/or clinical context, a fault may be discriminated [0203]).  
However, Vanslyke does not disclose measuring a current value after application of the bias voltage change and an analyte sensor sized and shaped for insertion into a host.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate measuring a current value after application of the bias voltage change to avoid/reduce errors and improve accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate an analyte sensor sized and shaped for insertion into a host for the benefit of accessibility and convenience for the host and to improve the functionality of the system.

Regarding Claim 22, Vanslyke and Bohm disclose the claimed invention as discussed in claim 21.
Vanslyke discloses the sensor electronics and the plurality of time periods (…the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time. [0112]).
However, Vanslyke does not disclose an exponential curve and the fitted curve.
Nevertheless, Bohm discloses an exponential curve and the fitted curve (A sensitivity profile or curve can then be fitted to the data points. If the curve fit is determined to be satisfactory (e.g., if the standard deviation of the generated data points is less a certain threshold), then the sensor sensitivity profile or curve may be judged to have passed a quality control and suitable for release. [0280]; The curve may be formed by any of a variety of curve fitting techniques, such as, for example, …exponential function [0282]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate the fitting of an exponential curve for the benefit of determining the weights associated with each component thereby improving the accuracy of the system and method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate the fitting of a curve for the benefit of estimating a relationship between data values and to improve the accuracy of the system.

Regarding Claim 23, Vanslyke and Bohm disclose the claimed invention as discussed in claim 21.
Vanslyke discloses the sensor electronics(In a ninth aspect, an electronic device is provided for monitoring data associated with a physiological condition, including: a continuous analyte sensor, where the continuous analyte sensor is configured to substantially continuously measure the concentration of analyte in the host, and to provide continuous sensor data associated with the analyte concentration in the host; and a processor module configured to perform a method substantially as shown and/or described the specifications and/or drawings. The analyte may be glucose. [0022]).
However, Vanslyke does not disclose determining a sensor sensitivity.
Nevertheless, Bohm discloses sensor sensitivity (A sensitivity profile or curve can then be fitted to the data points. If the curve fit is determined to be satisfactory (e.g., if the standard deviation of the generated data points is less a certain threshold), then the sensor sensitivity profile or curve may be judged to have passed a quality control and suitable for release. [0280]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate sensor sensitivity for the benefit of quality control and improving the accuracy of the system.

Regarding Claim 24, Vanslyke and Bohm disclose the claimed invention as discussed in claim 23.
Vanslyke discloses drift (this drift need not adversely affect the accuracy of a sensor, for example, because a sensor can be calibrated and re-calibrated and/or the drift [0188]), measuring the currents for a plurality of time periods, extrapolating to determine the current (…the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time [0112]), determining the estimated impedance based on the current (…the discrimination analysis, besides that of the received raw analyte (e.g., glucose) electrode signal. Such other signals include those relating to temperature of the sensor and associated electronics, impedance of the sensor [0187]), and determining the characteristic of the sensor (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change [0420]).
However, Vanslyke does not disclose a second time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate a second time to avoid/reduce errors and improve accuracy.

Claim 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, and further in view of Bohm.

Regarding Claim 25, Vanslyke discloses a method of operating an analyte sensor system using sensor electronics (In a ninth aspect, an electronic device is provided for monitoring data associated with a physiological condition, including: a continuous analyte sensor, where the continuous analyte sensor is configured to substantially continuously measure the concentration of analyte in the host, and to provide continuous sensor data associated with the analyte concentration in the host; and a processor module configured to perform a method substantially as shown and/or described the specifications and/or drawings. The analyte may be glucose [0022]), bias voltage (When insufficient oxygen is available for the counter electrode, the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage such as described in more detail below [0316]); measuring a current (…the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time [0112]); determining an estimated impedance (the discrimination analysis, besides that of the received raw analyte (e.g., glucose) electrode signal. Such other signals include those relating to temperature of the sensor and associated electronics, impedance of the sensor [0187]), determining a characteristic (…depending on the signal characteristics and/or clinical context, a fault may be discriminated [0203]); receiving from the analyte sensor a signal indicative of an analyte concentration (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change [0420]); and determining an estimated analyte concentration level using the determined characteristic of the analyte sensor and the received signal (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change [0420]).
However, Vanslyke does not disclose a double-layer capacitance.
Nevertheless, Bohm discloses a double-layer capacitance (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate a double-layer membrane capacitance of the sensor for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.
Regarding Claim 26, Vanslyke and Bohm disclose the claimed invention as discussed in claim 25.
However, Vanslyke does not disclose the double-layer capacitance is a specified double-layer capacitance estimate for the sensor.
Nevertheless, Bohm discloses the double-layer capacitance (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate a double-layer membrane capacitance of the sensor for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.

Claim 27- 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, Bohm, and further in view of Estes.

Regarding Claim 27, Vanslyke and Bohm disclose the claimed invention as discussed in claim 25.
Vanslyke discloses the bias voltage (When insufficient oxygen is available for the counter electrode, the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage such as described in more detail below. [0316])
However, Vanslyke does not disclose measuring a current response.
Nevertheless, Estes discloses measuring a current response (The response signal (e.g., in units of current) can then be measured in step 1004 and analyzed in step 1006 to determine an impedance at the given frequency. [0218]).
However, Estes does not disclose the double-layer capacitance.
Nevertheless, Bohm discloses the double-layer capacitance (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate a double-layer membrane capacitance of the sensor for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, Bohm, and in further view of Estes to incorporate measuring a current response for the benefit of determining an impedance at the given frequency and to improve the accuracy of the system and method.

Regarding Claim 28, Vanslyke and Bohm disclose the claimed invention as discussed in claim 25.
Vanslyke discloses measuring currents (…the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time. [0112]) a plurality of time periods (Extended durations may include time periods exceeding 12 hours. In some embodiments, the processor module is configured to suspend display of sensor data during verification or determination of a likelihood of recovery, after which the processor module may be configured to either re-allow display of sensor data if it is determined that the sensor has recovered from the EOL symptoms [0335]), the bias voltage (When insufficient oxygen is available for the counter electrode, the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage such as described in more detail below [0316]).
However, Vanslyke does not disclose measuring a current response and determining the double-layer capacitance.
Nevertheless, Bohm discloses 64determining the double-layer capacitance (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).  
However, Bohm does not disclose measuring a current response.
Nevertheless, Estes discloses measuring a current response (The response signal (e.g., in units of current) can then be measured in step 1004 and analyzed in step 1006 to determine an impedance at the given frequency [0218]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate determining double-layer membrane capacitance of the sensor for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, Bohm, and in further view of Estes to incorporate the fitting of a measured current response for the benefit of determining an impedance at the given frequency and to improve the accuracy of the system and method.

Claim 29-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, and further in view of Bohm.

Regarding Claim 29, Vanslyke discloses an analyte sensor system (Systems and methods disclosed here provide ways to discriminate fault types encountered in analyte sensors and systems and further provide ways to process such discriminated faults responsively based on sensor [Abstract]) and configured to generate a sensor signal indicative of an analyte concentration level (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change [0420]); and sensor electronics coupled to the analyte sensor, the sensor electronics (In a ninth aspect, an electronic device is provided for monitoring data associated with a physiological condition, including: a continuous analyte sensor, where the continuous analyte sensor is configured to substantially continuously measure the concentration of analyte in the host, and to provide continuous sensor data associated with the analyte concentration in the host; and a processor module configured to perform a method substantially as shown and/or described the specifications and/or drawings. The analyte may be glucose [0022]), determine an estimated impedance (the discrimination analysis, besides that of the received raw analyte (e.g., glucose) electrode signal. Such other signals include those relating to temperature of the sensor and associated electronics, impedance of the sensor [0187]), determine a characteristic of the analyte sensor (…depending on the signal characteristics and/or clinical context, a fault may be discriminated [0203]) ; receive from the analyte sensor a signal indicative of an analyte concentration (This phenomenon might be a permanent characteristic of the sensor site or it may be transient, depending on local blood perfusion. In any case, responsive processing may be performed, and in particular the use of a predicted or forecasted value, based on glucose concentration and/or rate of change [0420]).  
However, Vanslyke does not disclose an analyte sensor sized and shaped for insertion into a host and a measuring a current value after application of the bias voltage change and double-layer capacitance value. 
Nevertheless, Bohm discloses a double-layer capacitance value (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate an analyte sensor sized and shaped for insertion into a host for the benefit of accessibility and convenience and to improve the functionality of the system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, to incorporate measuring a current value after application of the bias voltage change to avoid/reduce errors and improve accuracy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate a double-layer membrane capacitance of the sensor for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.
Regarding Claim 30, Vanslyke and Bohm disclose the claimed invention as discussed in claim 29.
However, Vanslyke does not disclose the double-layer capacitance is a specified double-layer capacitance estimate for the sensor. 
Nevertheless, Bohm discloses the double-layer capacitance (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate a double-layer membrane capacitance of the sensor for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.

Regarding Claim 32, Vanslyke and Bohm disclose the claimed invention as discussed in claim 29.
Vanslyke discloses the sensor electronics measure currents for a plurality of time periods (…the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time [0112]), the bias voltage (When insufficient oxygen is available for the counter electrode, the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage such as described in more detail below [0316]) currents (…the working (or reference) electrode of an electrochemical cell and the current flowing through this electrode is measured as a function of time [0112]), the plurality of time periods (The terms broadly encompass a plurality of time spaced data points from a substantially continuous glucose sensor, which comprises individual measurements taken at time intervals ranging from fractions of a second up to, e.g., 1, 2, or 5 minutes or longer [0073]).
However, Vanslyke does not disclose and determine the double-layer capacitance.
Nevertheless, Bohm discloses determining the double-layer capacitance (As a non-limiting example of such a relationship, the following description refers back to sensor circuit model 900 of FIG. 9. In some embodiments, the capacitance, Cmembrane, is much smaller than the capacitance, Cdouble layer [0340]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, in view of Bohm to incorporate determining double-layer membrane capacitance for the benefit of low capacitive resistance at high frequencies and to improve the functionality of the system and method.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke, Bohm, and further in view of Estes.

Regarding Claim 31, Vanslyke and Bohm disclose the claimed invention as discussed in claim 29.
However, the combination does not disclose measuring a current response.
Nevertheless, Estes discloses measuring a current response (The response signal (e.g., in units of current) can then be measured in step 1004 and analyzed in step 1006 to determine an impedance at the given frequency [0218]) , the bias voltage, decrease the bias voltage and measure a current response to decreasing the bias voltage, and determine the double-layer capacitance using the current response to increasing the bias voltage and the current response to decreasing the bias voltage (When insufficient oxygen is available for the counter electrode, the counter electrode can be driven in its electrochemical search for electrons all the way to its most negative value, which could be ground or 0.0V, which causes the reference to shift, reducing the bias voltage such as described in more detail below [0316]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vanslyke, Bohm, and in further view of Estes to incorporate measuring a current response for the benefit of determining an impedance at the given frequency and to improve the accuracy of the system and method.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rodney Goodman (US 20020098119) discloses an analyte sensor with capacitance measurements.
Mark Samuels (US 20030191376) discloses bias voltage with sensor resistance.
Paul Goode (US 20050043598) discloses impedance measurement with a glucose sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAH ZAAB whose telephone number is (571)272-4973. The examiner can normally be reached Monday - Friday 7:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHARAH ZAAB/Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863